Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 02/18/2021.

Terminal Disclaimer
3.         The terminal disclaimer filed on 12/04/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,832,427 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
4.       Claims 1-20 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“capturing, using the image sensor from a first point-of-view, a first image of a scene; determining, using the one or more processors, a depth of the scene; generating, using the one or more processors, a second image of the scene based on the first image of the scene, the depth, and a difference between the first point-of- view and a second point-of-view; and displaying, on the display, the second image of the scene.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 12. In particular, the applied references do not disclose and would not have rendered obvious:
“an image sensor: a display; and one or more processors to: capture, using the image sensor from a first point-of-view, a first image of a scene; determine a depth of the scene; generate a second image of the scene based on the first image of the scene, the depth, and a difference between the first point-of-view and a second point-of-view; and displaying, on the display, the second image of the scene.” along with all the other limitations as required by independent claim 12.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 20. In particular, the applied references do not disclose and would not have rendered obvious:
“capture, using the image sensor from a first point-of-view, a first image of a scene; determine a depth of the scene; generate a second image of the scene based on the first image of the scene, the depth, and a difference between the first point-of-view and a second point-of-view; and displaying, on the display, the second image of the scene.” along with all the other limitations as required by independent claim 20.

6.       It follows that claims 2-11 and 13-19 are then inherently allowable for depending on an allowable base claim.
.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677